 1 COGBURN LAW OFFICES
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburnlaw.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 efox@cogburnlaw.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10     SARAH KLIMAN, an individual;
                                                                         Case Number
11                                    Plaintiff,                   2:18-cv-00292-RFB-PAL

12             vs.
                                                             STIPULATION AND ORDER TO
13     EXPERIAN INFORMATION SOLUTIONS,                      DISMISS DEFENDANT EXPERIAN
       INC., a Foreign Corporation, JPMORGAN                INFORMATION SOLUTIONS, INC.
14     CHASE BANK, N.A., INC., a Domestic                         WITH PREJUDICE
       Corporation,
15
                                      Defendants.
16

17
            IT IS HERBY STIPULATED by and between Plaintiff, Sarah Kliman (“Plaintiff”) and
18
     Defendant Experian Information Solutions, Inc. (“Experian”), by and through their respective
19
     attorneys of record, hereby stipulate and agree that all Plaintiff’s claims asserted against Experian
20
     in the above-captioned shall be and hereby are dismissed with prejudice.
21
     …
22
     …
23
     …
24


                                                   Page 1 of 3
 1         IT IS FURTHER STIPULATED that each party shall bear its own attorney fees and costs.

 2 The parties request that the Clerk of the Court now close this case.

 3 Dated this 15th day of January, 2019.                Dated this 15th day of January, 2019.

 4 COGBURN LAW OFFICES                                  NAYLOR & BRASTER

 5 By:     /s/ Erik W. Fox                              By:     /s/ Andrew J. Sharples
   Name: Jamie S. Cogburn, Esq.                         Name: Jennifer L. Braster, Esq.
 6       Nevada Bar No. 8409                                  Nevada Bar No. 9982
         Erik W. Fox, Esq.                                    Andrew J. Sharples, Esq.
 7       Nevada Bar No. 884                                   Nevada Bar No. 12866
         2580 St. Rose Parkway, Suite 330                     1050 Indigo Dr., Suite 200
 8       Henderson, Nevada 89074                              Las Vegas, NV 89145
                                                              Attorneys for Experian Information
 9                                                            Services, Inc.

10
           IT IS SO ORDERED:
11
                                              ________________________________
                                                UNITED STATES MAGISTRATE JUDGE
12
                                              RICHARD F. BOULWARE, II
13                                            UNITED STATES DISTRICT JUDGE
                                               DATEthis 16th day of January, 2019.
                                              DATED
14

15

16

17

18

19

20

21

22

23

24


                                               Page 2 of 3
 1                                CERTIFICATE OF SERVICE

 2         Pursuant to FRCP 5, I hereby certify that on the 9th day of January, 2019, I filed the

 3 foregoing STIPULATION AND ORDER TO DISMISS DEFENDANT EXPERIAN

 4 INFORMATION SOLUTIONS, INC. WITH PREJUDICE with the Clerk of the Court for the

 5 United States District Court by using the Court’s CM/ECF system to be served to the following

 6 participants:

 7         NAYLOR & BRASTER
           Attorneys for Experian Information Solutions, Inc.
 8
           Jennifer L. Braster, Esq.
 9         Andrew J. Sharples, Esq.
           1050 Indigo Dr., Suite 200
10         Las Vegas, Nevada 89145
           Telephone: (702) 420-7000
11         Fax: (702) 420-7001
           Email: jbraster@naylorandbrasterlaw.com
12         Email: asharples@naylorandbrasterlaw.com
           Email: areams@nblawnv.com
13

14                                               /s/ Amy Quach
                                                An employee of Cogburn Law Offices
15

16

17

18

19

20

21

22

23

24


                                              Page 3 of 3
